Pee Curiam.
This matter came before this court as an appeal from the judgment of the Superior Court dismissing the plaintiff’s appeal from a finding, decision and order and supplemental finding and decision of the public utilities commission granting an increase in rates to the Rockville Water and Aqueduct Company. Two assignments of error relating to rulings of the trial court were for good cause not pressed at the hearing of the appeal. The remaining assignments of error are all predicated on the basic assertion that the public utilities commission acted illegally, arbitrarily and in abuse of its discretion in reaching its decision. Essentially, these are the same claims which were pressed in and ruled on by the Superior Court which decided the merits of the appeal on the basis of the record of the proceedings before the public utilities commission. Our examination of the record and consideration of the briefs and arguments of counsel lead to the conclusion that there was no error in the judgment of the trial court and that its memorandum of decision meticulously and correctly details the valid reasons which required it to dismiss the plaintiff’s appeal to that court. That memorandum of decision is reported in 30 Conn. Sup. 36, and we adopt it as *119a sufficient statement of the reasons why the plaintiff cannot prevail on the appeal to this court.
There is no error.